Citation Nr: 0506318	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-27 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.	Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).

2.	Entitlement to an initial compensable rating for a benign 
condition of the prostate.
 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1999.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision in 
which the RO granted service connection and assigned an 
initial noncompensable rating for GERD, effective January 1, 
2000; as well as granted service connection and assigned an 
initial noncompensable rating for a benign condition of the 
prostate, effective January 1, 2000.  In January 2003, the 
veteran filed a notice of disagreement (NOD) with respect to 
the initial ratings assigned for service-connected GERD and a 
benign condition of the prostate.  A statement of the case 
(SOC) was issued in July 2003, and the veteran filed a 
substantive appeal in September 2003.  

Because both claims on appeal involve a request for a higher 
initial evaluation following the grant of service connection, 
the Board has characterized each claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

As a final preliminary matter, the Board points out that the 
RO in its November 2001 rating decision (with which the 
veteran has filed his January 2003 NOD), also denied a 10 
percent rating for multiple noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324 
(2004).  However, as the veteran later was assigned a 
compensable evaluation for at least one service-connected 
disability (the RO's July 2003 grant of service connection 
and assignment of an initial 10 percent rating for residuals 
of a right ankle fracture, effective October 1, 2000), that 
issue has been rendered moot.

The Board's decision on the claim for an initial compensable 
rating for service-connected gastroesophageal reflux disease 
is set forth below.  The claim for an initial compensable 
rating for a benign condition of the prostate is addressed in 
the remand following the order; this matter is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.



FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim for an initial compensable rating for 
GERD has been accomplished.

2.	Since the January 1, 2000 effective date of the grant of 
service connection for GERD, the veteran has experienced mild 
dysplasia, early Barrett's esophagus, and a possible small 
hiatal hernia; however, his GI problems have been assessed as 
asymptomatic with medication and diet modification.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for GERD are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.114, 
Diagnostic Code 7346 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for an initial 
compensable rating for GERD has been accomplished.  

Through the July 2003 SOC and the RO's letter of November 
2001, the RO notified the veteran of the legal criteria 
governing the claim, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, he was given the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim.  Pursuant to the aforementioned documents, 
the veteran also has been afforded the opportunity to present 
evidence and argument in support of his claim.  In its 
November 2001 letter with respect to the veteran's original 
claim for service connection for GERD, the RO notified the 
veteran of the recent enactment of the VCAA, and requested 
that the veteran provide authorization to enable it to obtain 
any outstanding private medical records.  The RO also 
requested that the veteran provide information to obtain any 
VA treatment records, employment records, or records from 
other Federal agencies, as well as requested that he submit 
any additional evidence in his possession.  Through this 
letter, the Board finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, all of these requirements have been met in 
the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the July 2003 SOC 
explaining what was needed to substantiate the claim within 
six months of the veteran's January 2003 NOD with the 
November 2001 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its letter of November 2001; neither in response to 
that letter, nor at any other point during the pendency of 
this appeal, has the veteran informed the RO of the existence 
of any evidence that has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
arranged for the veteran to undergo VA examination in 
connection with the claim.  The veteran has submitted in 
support of his claim a February 2003 letter, and a statement 
with his September 2003 substantive appeal.  Significantly, 
the veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence needs to 
be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim for an initial compensable 
rating for GERD. 


II.	Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Records of the veteran's treatment at a military facility 
immediately following his discharge from service include a 
February 2000 physician's report that reflects symptoms of a 
heartburn and waterbrash, worse at night and aggravated by 
any ingestion of caffeine and alcohol.  There was no 
epigastric or abdominal pain, or dysphagia.  The clinical 
impression was GERD, untreated.  A March 2000 treatment 
report noted that the veteran remained on medication for his 
GERD symptoms, and that these symptoms appeared to be 
resolving.  

On VA examination in April 2003, the veteran reported that he 
had experienced symptoms related to GERD since 1997, and that 
he had been taking various over-the-counter medications to 
treat this condition.  Approximately two years prior, he had 
switched medications, modified his diet, started to elevate 
the head of his bed, and began an exercise program; he 
indicated that, since that time his symptoms had been well-
controlled.  The veteran also reported that, in January 2003, 
he had undergone an endoscopy, which had revealed some 
abnormal mucosal tongues in the gastroesophageal junction.  
The veteran stated that he then underwent biopsies of the 
gastroesophageal area, and that his treating physician 
informed him that he had mild dysplasia, early Barrett's 
esophagus, and a small hiatal hernia.  The examiner diagnosed 
GERD, noted that the veteran was taking medication on a daily 
basis, and that he had mild dysplasia and early Barrett's 
esophagus that were under annual surveillance.  The 
examiner's assessment was gastrointestinal disability was 
asymptomatic with medication and diet modifications.   

In a statement accompanying his September 2003 substantive 
appeal, the veteran contended that he was on medication and a 
restricted diet, and that he would suffer bouts of GERD on 
occasion.  

The veteran's service-connected gastroesophageal reflux 
disease is currently assigned an initial noncompensable 
rating, under the provisions of 38 C.F.R.           § 4.114, 
Diagnostic Code 7346, pertaining to evaluation of a hiatal 
hernia.  Under Diagnostic Code 7346, a 10 percent rating is 
warranted for a hiatal hernia with two or more of the 
symptoms for the 30 percent rating but of lesser severity.  A 
30 percent rating is warranted for a hiatal hernia 
characterized by persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, and productive of 
considerable impairment of health.  A maximum rating of 60 
percent is warranted when the disorder is productive of 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirements for a compensable evaluation are not 
met.              38 C.F.R. § 4.31.

Considering the evidence in light of the pertinent rating 
criteria, the Board finds that, since the January 1, 2001 
effective date of the grant of service connection, the 
veteran's service-connected GERD has been appropriately 
evaluated as noncompensable.  The pertinent medical evidence 
does not support the assignment of even the minimum 10 
percent evaluation under Diagnostic Code 7346, which, as 
noted above, is warranted when there are two or more symptoms 
of those required for the 30 percent rating (i.e., symptoms 
of persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain), but of lesser severity.  

Immediately following discharge from service, it was noted 
that the veteran had symptoms of heartburn and waterbrash, 
which appeared to resolve following use of medication.  More 
recently, the April 2003 examiner indicated that the 
veteran's gastrointestinal symptoms of mild dysplasia, 
Barrett's esophagus, and a small hiatal hernia.  The examiner 
did not clearly indicate whether these symptoms are 
manifestations of the veteran's GERD.  Even if so, however, 
all gastrointestinal symptoms appear well controlled through 
use of medication, diet modification, elevation of the head 
of the bed, and exercise.  Indeed, the April 2003 examiner 
specifically noted that the veteran's gastrointestinal 
disability was then asymptomatic with medication and diet 
modification.  The above findings do not warrant the 
assignment of the minimum 10 percent rating under Diagnostic 
Code 7346.   The veteran has also not been shown to have any 
symptoms that would warrant any higher evaluation under that 
diagnostic code, nor does the evidence otherwise reflect 
symptoms that warrant consideration under any other 
potentially applicable diagnostic code (such as Diagnostic 
Code 7344, providing for the evaluation of benign neoplasms 
affecting the digestive system, exclusive of skin growths).  

Hence, there is no basis for assignment of an initial 
compensable evaluation for the veteran's GERD.      

Under these circumstances, the Board must conclude that 
staged rating, pursuant to Fenderson, is not warranted, and 
that the claim for an initial compensable rating for GERD 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim for increase, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

An initial compensable rating for GERD is denied.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim for an initial compensable rating 
for a benign condition of the prostate is warranted.  

Post-service records of treatment by military physicians 
following discharge from service, include an April 2000 
report that noted the veteran had an elevated prostate-
specific antigen (PSA).  A May 2000 physician's report 
indicated that the veteran had recently undergone a biopsy of 
the prostate, which had revealed the presence of atypia, but 
did not show any definitive prostatic intraepithelial 
neoplasia, as had been shown in a previous biopsy.  

The report VA examination in May 2003, includes a notation 
that the veteran was undergoing treatment for an elevated PSA 
associated with a low percent free PSA.  A November 1999 
biopsy of the prostate had indicated high grade pain and 
chronic prostatitis.  Subsequent biopsies in January 2000 and 
December 2001 had shown no evidence of high grade pain.  The 
veteran reported a history of recent onset of progressive 
obstructive symptoms with a post void dribble and difficulty 
in initiating the urinary stream.  He denied any family 
history of prostate carcinoma.  On physical examination, the 
veteran had a moderately enlarged prostate gland with benign 
consistency.  The examiner diagnosed prostatic enlargement 
with elevated PSA and status-post prostate biopsy; and 
chronic prostatitis.  

In a statement included with his September 2003 substantive 
appeal, the veteran contended that he was then experiencing a 
voiding dysfunction that involved voiding during the daytime 
at intervals of two hours or less, and awakening in the 
evening twice in order to void.  

The Board notes that the current medical findings are not 
fully responsive to the pertinent rating criteria for 
evaluating the veteran's benign condition of the prostate, 
particularly in light of the veteran's reported systems as 
noted above.  The RO has assigned an initial noncompensable 
rating for the veteran's benign prostate condition under the 
provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7527, which 
provides for the evaluation of prostate gland injuries, 
infections, hypertrophy and postoperative residuals; these 
disabilities are to be rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  Where 
voiding dysfunction is the predominant condition, it is to be 
rated on the basis of urine leakage, urinary frequency, or 
obstructed voiding.  While the veteran has alleged voiding 
dysfunction, involving urinary frequency, the report of the 
May 2003 VA examination does not provide findings that are 
sufficient for evaluating the veteran's disability on this 
basis. 

Hence, the Board finds that further VA examination, with 
specific findings responsive to the applicable rating 
criteria, is needed to fully and fairly evaluate the 
veteran's claim for increase.  See 38 U.S.C. § 5103A.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655(b) (2004). 
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.    

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim for 
increase.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of 
the one-year notice period).  The RO's letter should also 
invite the veteran to submit all evidence in his possession.  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  In adjudicating the claim, the RO must document its 
continued consideration of "staged rating"-assignment of 
separate ratings for different time periods based on the 
facts found-pursuant to the Fenderson decision, cited to 
above.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo a VA 
genitourinary examination to determine 
the current severity of his service-
connected benign condition of the 
prostate.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail. 

If considered to be medically appropriate 
by the examiner, the veteran should be 
requested to undergo admission to an 
appropriate VA facility for a period of 
observation and evaluation in order to 
determine his pattern of urinary 
frequency.  Based on the examination 
and/or any period of observation, the 
examiner should provide a thorough 
description of diurnal and nocturnal 
urinary frequency patterns.  The examiner 
should render comments responsive to the 
relevant rating criteria (38 C.F.R §§ 
4.115(a), and 4.115(b), Diagnostic Code 
7527), as regards the veteran's urinary 
frequency, and the severity or frequency 
of any symptoms of urinary leakage, 
obstructed voiding, and/or urinary tract 
infection.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.	To help avoid future remand, the RO must 
ensure that the requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

6.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for an initial 
compensable rating for a benign condition 
of the prostate, in light of all pertinent 
evidence and legal authority.  The RO must 
specifically document its continued 
consideration of whether "staged rating," 
pursuant to the Fenderson decision, cited 
to above, is warranted.  

7.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran an appropriate SSOC that includes 
citation to all additional legal authority 
considered and clear reasons and bases for 
all determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


 Department of Veterans Affairs


